The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Figures 3-9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note: receipt of corrected drawing Figures 1-2 with the --Prior Art-- legend is acknowledged. The examiner apologizes for not previously indicating that Figs. 3-9 should also be so designated.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of McLoughlin and Jahn, all previously cited.
Richardson shows a container transfer system 100 installed on a vehicle 300, the container transfer system comprising:
a conveyance assembly 101A/B configured to move a container 61-64 (Fig. 3) in a substantially horizontal direction along a longitudinal direction of the conveyance assembly, the conveyance assembly comprising:
a frame 120A/B comprising longitudinal members 125A/B; and 
a plurality of lift assemblies 140 coupled between chassis rails 310 of the vehicle and the frame of the conveyance assembly, each of the plurality of lift assemblies comprising a lift actuator 141 configured to be actuated to raise and lower the conveyance assembly in a substantially vertical direction, wherein each of the plurality of lift assemblies comprises:
a bracket 142 comprising a first mounting plate (vertical member of triangular bracket 142; see Figs. 4E and 6A) attached to one of the chassis rails 310 of the vehicle and a lift actuator support plate (horizontal member of mounting bracket 142; Figs. 4A-E) attached to a lower end of the lift actuator; and
a frame attachment structure 143-147 attached to an upper end of the lift actuator, the frame attachment structure further comprising a second mounting plate 143 or 145 attached to the frame of the conveyance assembly,
wherein the frame attachment structure further comprises a “rail” (as broadly claimed, i.e., the upper portion of strut 144 connected to 145 and 147) extending along an axis parallel to an axis of actuation of the lift actuator, the rail slidingly engaged with one or more “guides” (as broadly claimed, i.e., the lower portion of strut 144) attached to the bracket 142 of the lift assembly, wherein during actuation of the lift actuator, the one or more guides slide linearly along a length of the rail (implicit from col. 10:19-58; i.e., the length of strut 144 is adjustable to adapt to the height of lift actuator 141, with relative movement between the upper and lower portions thereof).
Richardson does not show the frame to comprise transverse members in addition to the longitudinal members, or a plurality of rollers coupled to the frame, wherein each roller of the plurality of rollers is rotatably coupled to the longitudinal members of the frame by bearings attached to the longitudinal members of the frame, and wherein the plurality of rollers comprise: a first set of drivable rollers configured to be actively driven by a motor coupled to the frame, and a second set of passive rollers.
It is noted that Richardson utilizes motor-driven chain and sprocket assemblies 121/123 as the means of moving the container along the conveyance assembly, but acknowledges that other types of conveying systems can be used (col. 9:28-30).
McLoughlin shows a container transfer system installed on a vehicle, comprising an elevatable frame 24 having longitudinal and transverse members 38, 40, the frame including a plurality of rollers 34 coupled to the frame, wherein each roller of the plurality of rollers is rotatably coupled to the longitudinal members of the frame by bearings 36 attached to the longitudinal members of the frame. However, all of the rollers are passive.
Jahn shows a similar load transfer system installed on a vehicle, wherein a plurality of rollers are coupled to a frame of a conveyance assembly, wherein each roller of the plurality of rollers is rotatably coupled to longitudinal members 4 of the frame and wherein the plurality of rollers comprise: a first set of drivable rollers 6 configured to be actively driven by a motor coupled to the frame, and a second set of passive rollers 7.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Richardson by constructing the frame of the conveyance assembly with transverse members in addition to the longitudinal members, as taught by McLoughlin, to unify the longitudinal members of the frame into a single rigid structure, and to have substituted the chain/sprocket conveyors thereof with a plurality of rollers coupled to the frame, wherein each of the rollers was rotatably coupled to the longitudinal members of the frame by bearings attached to the longitudinal members of the frame, and wherein the plurality of rollers comprised a first set of drivable rollers configured to be actively driven by a motor coupled to the frame and a second set of passive rollers, as collectively suggested by McLoughlin and Jahn, as this would simply be the substitution of one of a finite number of known mechanisms for conveying a container along a conveyance direction between a vehicle bed and an external dock or rack structure, the selection of which in the apparatus of Richardson would have neither required undue experimentation nor produced unexpected results.
Re claim 2, Jahn further discloses that each of the first set of drivable rollers comprises a sprocket 15, and a chain 16 is engaged with each of the sprockets and the motor (at least indirectly, via 8, 9 and 12-14; see Fig. 1) to drive the first set of drivable rollers with the motor. 
Re claim 4, Richardson as modified does not show that the upper end of the lift actuator is attached to the frame attachment structure with a removable pin configured to be removed to detach the lift actuator from the frame attachment structure.
However, McLoughlin shows that (at least) the upper ends of analogous lift actuators 44 are attached to a portion of frame 24 with pins aligned with corresponding holes in the frame. The pins are considered to be “removable”, as broadly and functionally recited (at least from the frame), such that when removed would allow the lift actuator to be detached from the frame.
It would have been obvious for one of ordinary skill in the art to have additionally modified the apparatus of Richardson by attaching the upper end of the lift actuator to the frame attachment structure with a removable pin to detach the lift actuator from the frame attachment structure, as suggested by McLoughlin, to enable a quick and easy removal of the lift actuator in the event of a malfunction thereof.
Re claim 6, Richardson and McLoughlin disclose that at least some components of the vehicle can be either pneumatically or hydraulically powered (e.g., see Richardson col. 9:61-63 and col. 10:14-16; McLoughlin col. 4:55-57). As such, the vehicle of Richardson as modified would (or at the least clearly could) comprise a hydraulic system. While Richardson and Jahn disclose that the motor for driving the conveyance assembly is an electric motor, at least Richardson discloses that the electric motor is used “in some embodiments”, suggesting that other types of motors could be used. Since Richardson contemplates using a hydraulic system on the vehicle, the use of a hydraulic motor driven by the hydraulic system of the vehicle would have been an obvious design choice.
Re claim 7, as noted above, Richardson discloses the use of hydraulic rams as an alternative to air springs, and thus in this alternate embodiment each of the lift actuators would comprise a hydraulic ram configured to be driven by the hydraulic system of the vehicle. As also noted above, Mcloughlin also explicitly teaches the use of hydraulic pistons as an alternative to air bags.
Re claim 8, Jahn teaches that the set of drivable rollers 6 comprises (at least) four drivable rollers positioned at a distal end of the conveyance assembly. The examiner notes the claim does not require exactly four such rollers, and even if it did, the provision of four rollers instead of five would have been a mere design expediency.
Re claim 9, Richardson shows that the plurality of lift assemblies comprises four lift assemblies, with each of the four assemblies positioned in one of four corners of the frame of the conveyance assembly.
Re claim 10, Richardson discloses that the lift actuator of each of the four lift assemblies can be independently actuated such that longitudinal and transverse tilt of the conveyance assembly can be adjusted to level the conveyance assembly (col. 7:46-54, col. 10:5-13, col. 12:48-59).
Re claim 11, Richardson further discloses a container 61-64 positioned on the conveyance assembly, the container comprising an enclosure configured for receiving cargo, but does not show the container to include a pair of container rails attached to a bottom surface of the container and one or more container support surfaces attached to the bottom surface of the container between the pair of rails.
However, McLoughlin shows in at least Figs. 2, 3, 5 and 6 that container 22 includes a pair of container rails attached to a bottom surface of the container and one or more container support surfaces attached to the bottom surface of the container between the pair of rails.
The further modification of Richardson to include this feature would have been obvious to one of ordinary skill to ensure proper alignment of the container as it moved along the conveyance assembly.
Re claim 12, Richardson states that the container can be fully enclosed and is lockable, implying that it would include some type of closable opening, but does not explicitly disclose that the container comprises a first door on a first end and a second door on a second end opposite the first end. Nevertheless, it would have been an obvious design expediency for one of ordinary skill in the art to have further modified the apparatus of Richardson with doors on opposite ends of the container, to provide easy access to the cargo from either end of the container.
Re claim 13, McLoughlin shows that the conveyance assembly is received between the pair of container rails such that container support surfaces rest on the plurality of rollers. This feature would obviously be included when modified as per claim 11 above.
Re claim 14, when modified in the manner above, the motor would obviously be configured to drive the set of drivable rollers to convey the container along the longitudinal direction, as taught by Jahn.
Re claim 15, Richardson further discloses locking assemblies 350 configured to engage the container base 200 to prevent movement of the container when engaged.
Re claim 16, Richardson further discloses that each of the one or more locking assemblies is attached to one of the chassis rails and comprises an actuator 351 configured to actuate a locking pawl 352 that engages a lug 223 on (base 200 of) the container.
Re claim 17, in light of the discussion in claims 6 and 7 above regarding the use of hydraulics, the use of a hydraulic actuator driven by a hydraulic system of the vehicle as the actuator for each of the locking assemblies would have been a further design expediency.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of McLoughlin and Jahn, as applied to claims 1, 6 and 7 above, and further in view of Shomeck et al, previously cited.
Richardson as modified in the manner above shows that the vehicle comprises a hydraulic system, wherein the motor comprises a hydraulic motor configured to be driven by the hydraulic system of the vehicle, and each of the lift actuators comprises a hydraulic ram configured to be driven by the hydraulic system of the vehicle, but does not show that the system comprises hydraulic connectors configured to connect to hydraulic components of a second container transfer system such that the hydraulic components of the second container transfer system can be driven by the hydraulic system of the vehicle.
However, Richardson does disclose the use of the system to transfer a container from the container transfer system of the vehicle to a second container transfer system of a second vehicle or a rack, wherein the second container transfer system utilizes its own source of power (col. 2:26-58 and col. 5:24 to col. 6:49).
Shomeck discloses (see page 5, 3rd full paragraph) that hydraulic connectors can be used to supply hydraulic power from one vehicle to another instead of both vehicles having separate hydraulic power sources.
 It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Richardson by utilizing hydraulic connectors to connect to hydraulic components of the second container transfer system such that the hydraulic components of the second container transfer system were driven by the hydraulic system of the vehicle, as Shomeck explicitly teaches this as an alternative to separate power sources on each vehicle, to preclude the necessity of a separate power source for the second container transfer system.
Re claim 19, Richardson discloses that the second container transfer system is (or at least can be) mounted on a rack.
Re claim 20, as indicated above, the system of Richardson further comprises a container configured to be transferred between the container transfer system of the vehicle and the second container transfer system of the rack.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ros shows two embodiments of telescopic lifting props in Figs. 10-13 and 14-17, respectively, each comprising at least one guide sliding linearly along a rail.

Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive. Applicant argues that Richardson’s telescopic strut does not constitute a rail with one or more guides slidingly engaged thereon. This is not persuasive. Applicant gives no explanation as to how the broad and generic terms “rail” and “guide” allegedly define over what is taught by Richardson. One of ordinary skill in the art would understand a telescopic strut to comprise one part, broadly considered to be a “rail”, to slide along the length of another part, broadly considered to be a “guide”. There simply are no structural limitations set forth in the claim which define over such an interpretation. Applicant’s argument is therefore beyond the scope of the claimed invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

9/26/22